DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             RONALD SMITH,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D20-2672

                                  [May 6, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra,
Judge; L.T. Case No. 07-23026CF10A.

  Ronald Smith, Okeechobee, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER, and ARTAU, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.